 
 
I 
111th CONGRESS 1st Session 
H. R. 2052 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Moran of Kansas introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide for special rules relating to assistance concerning the Greensburg, Kansas, tornado. 
 
 
1.Short titleThis Act may be cited as the Greensburg, Kansas, Recovery Extension Act. 
2.Availability of funds to address Greensburg, Kansas, tornadoNotwithstanding any other provision of law, in the case of any national emergency grant that was made under section 173 of the Workforce Investment Act of 1998 (29 U.S.C. 2918) to address the effects of the May 4, 2007, Greensburg, Kansas, tornado, funds made available for such grant shall remain available for expenditure through June 30, 2010. 
 
